MEMORANDUM **
California state prisoner Lonnie B. Hogan appeals pro se the district court’s judgment dismissing with prejudice his 28 U.S.C. § 2254 petition for writ of habeas corpus. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.
*344Hogan contends that the government withheld police communications, in violation of Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). Even if such materials were withheld as alleged by Hogan, we cannot say the California Supreme Court unreasonably denied his Brady claim because he fails to show that “there is a reasonable probability that the result of the trial would have been different if the suppressed documents had been disclosed to the defense.” Strickler v. Greene, 527 U.S. 263, 289, 119 S.Ct. 1936, 144 L.Ed.2d 286 (1999).
Hogan also contends that he was denied meaningful access to the courts in the preparation of his defense. However, we conclude that the California Supreme Court’s denial of this claim was not contrary to, nor an objectively unreasonable application of, Supreme Court precedent. See Lewis v. Casey, 518 U.S. 343, 361-62, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996) (noting that law library access for inmates under lockdown may be constitutionally curtailed in furtherance of “legitimate penological interests”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.